Citation Nr: 0626650	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for an anxiety disorder, 
including post-traumatic stress disorder (PTSD).  

2.	Entitlement to service connection for chronic tendonitis 
of the right elbow.  

3.	Entitlement to service connection for headaches.  

4.	Entitlement to service connection for a disability 
manifested by aching muscles, joints and chronic pain 
syndrome.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
April 1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

It is noted that, in addition to the issues that have been 
enumerated, the veteran initially appealed additional matters 
to the Board.  In correspondence submitted in September 2003, 
he limited his appeal to the four issues that have been 
listed.  As is noted in greater detail below, he is not 
claiming these as undiagnosed illnesses due to Persian Gulf 
War experiences.

The issues of an anxiety disorder, including PTSD, and 
chronic tendonitis of the right elbow are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	A chronic headache disorder is not currently demonstrated.  

2.	Aching muscle, joints and chronic pain syndrome, other 
than those joints for which service connection has already 
been established, are not currently demonstrated.  




CONCLUSIONS OF LAW

1.	Chronic headaches were neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.	Aching muscle, joints and chronic pain syndrome, were 
neither incurred in nor aggravated by service nor may it be 
presumed to have been incurred therein.  §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March and September 2001, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

It is noted that, while the veteran served in the Persian 
Gulf in support of operation Desert Shield/Storm, he has 
specifically contended that the issues on appeal are not 
claimed under regulations applicable to presumptive service 
connection for various "undiagnosed illnesses."  Rather, he 
states that these issues are residuals of the motor vehicle 
accident in which he was involved as a pedestrian while he 
was on active duty.  Regarding that accident, it is noted 
that service connection has been awarded for low back pain 
and fracture of the right pubis ramus; the residuals of a 
fracture of the right femur, with patellofemoral syndrome of 
the right knee; and the residuals of a fracture of the left 
medial malleolus, with traumatic arthritis.  His claim for 
service connection for aching muscles and joints and chronic 
pain syndrome is for joints in addition to those already 
service connected.  

Review of the service medical records shows that the veteran, 
as a pedestrian, was involved in a motor vehicle accident in 
1992 and sustained multiple injuries of the lower 
extremities.  He stated that he had had no head injury or 
loss of consciousness and the service medical records do not 
contain complaints or manifestations of headaches.  Following 
the accident, he was treated for injuries of the right femur, 
low back, and left ankle.  An addendum to a report of a Navy 
Medical Board includes a diagnosis of chronic pain syndrome, 
secondary to multiple orthopedic injuries in the past.  

In attempt to ascertain the precise nature of the veteran's 
orthopedic disabilities an examination was conducted by VA in 
May 1997.  At that time, pertinent diagnoses included 
multiple fractures of the right femur, left ankle, and 
pelvis; tendonitis of the right elbow; and patellofemoral 
syndrome of each knee.  In a February 1998 addendum to that 
medical examination, it was found that the diagnoses included 
musculoskeletal dysfunction and chronic pain syndrome that 
referred to his pain from his low back, the old fracture of 
the right femur, knee pain and elbow pain.  The chronic pain 
syndrome is generated from his old injuries.  The aching 
muscles and joints refer to his right knee and femur 
fracture.  There was no indication of other joint or muscle 
involvement.

Review of VA outpatient treatment records show that the 
veteran had complaints of pain in his service connected 
joints, but no complaint of headaches and no indication of 
pain syndrome involving other muscles and joints.  Thus, the 
record does not show that the veteran currently manifests a 
headache disorder or a disability of the muscle and joints 
categorized as chronic pain syndrome for which service 
connection may be separately established.  For the 
establishment of service connection, the claimed disability 
must be currently demonstrated.  Without manifestations of a 
headache disorder, service connection may not be established.  
Absent a showing of aching of the muscle and joints or 
chronic pain syndrome over and above those musculoskeletal 
disorders for which service connection has already been 
granted, this claim must be likewise denied.  It is noted, 
parenthetically, that to the extent appellant contends there 
in increased pain in these affected joints, that would be the 
subject of an increased rating claim.


ORDER

Service connection for headaches is denied.  

Service connection for a disability manifested by aching 
muscles, joints and chronic pain syndrome is denied.  

REMAND

The veteran is also claiming service connection for an 
anxiety disorder, including PTSD, and for tendonitis of the 
right elbow.  Regarding the psychiatric disorder, it is noted 
that service medical records show diagnoses of both an 
anxiety disorder and mild PTSD while the veteran was on 
active duty.  He was afforded a VA psychiatric examination in 
October 1997 when no acquired psychiatric disorder was 
diagnosed, but later VA outpatient treatment records include 
diagnoses of a depressive disorder.  More recently, a 
psychological evaluation by a private counselor includes 
diagnoses of delusional disorder and dysthymic disorder.  
There is no indication in the record whether these disorders 
may be related to the anxiety and PTSD noted while the 
veteran was on active duty.  Where there is a wide diversity 
of medical opinion, an additional examination should be 
performed.  Cousino v. Derwinski, 1 Vet. App. 536 (1991).  

Similarly, the service medical records show that at the time 
of his motor vehicle accident in 1992, the veteran had 
initial complaints of pain in his right elbow.  On VA 
examination in May 1997 chronic tendonitis of the right elbow 
was diagnosed, but there was no indication in the examination 
report regarding the possibility of a relationship between 
the current disability and the injury sustained during 
service.  Additional examination is, therefore, needed.  

Finally, as to these issues, as the case is otherwise being 
remanded, further notice pursuant to Dingess, supra, will be 
accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  RO should provide additional notice to 
include appropriate notice pursuant to 
Dingess, and other recent legal precedent 
as indicated.

2.  The RO should schedule the veteran for 
a special psychiatric evaluation to 
ascertain the current nature and etiology 
of any acquired psychiatric disorder 
identified.  For any disorder diagnosed, 
the examiner should be requested to render 
an opinion regarding whether it is at 
least as likely as not (probability 50 
percent or greater) that the current 
disability may be related to the anxiety 
and PTSD noted while the veteran was on 
active duty.  The claims folder should be 
made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

3.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the current extent and etiology of any 
right elbow disorder.  The examiner should 
be requested to render an opinion 
regarding whether it is at least as likely 
as not (probability 50 percent or greater) 
that any current disability is related to 
the injury that the veteran sustained 
while he was on active duty.  The claims 
folder should be made available for review 
in connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

4.  Thereafter, the RO should readjudicate 
the remaining issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


